Case 16-32482-KLP            Doc 62 Filed 03/04/21 Entered 03/05/21 00:18:00                        Desc Imaged
                                  Certificate of Notice Page 1 of 4
                                     United States Bankruptcy Court
                                           Eastern District of Virginia
                                               Richmond Division
                                              701 East Broad Street
                                              Richmond, VA 23219

                                                            Case Number 16−32482−KLP
                                                            Chapter 13
                                                            Judge Keith L. Phillips

In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
Bradley William Lang
 38 Kennon Road
Mineral, VA 23117


Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−9718

Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA




                                             NOTICE OF HEARING

A
55 − Motion for Hardship Discharge filed by James E. Kane of Kane & Papa, PC on behalf of Bradley William
Lang. (Kane, James)
 has been filed with the court.

Notice is hereby given that a hearing to consider and act upon said matter will be held at:

Date: April 21, 2021               Time: 10:00 AM

Location:

Judge Phillips' − Courtroom, U. S. Bankruptcy Court, 701 E. Broad St., Rm. 5100, Richmond, VA 23219




Dated: March 2, 2021                                        For the Court,

                                                            William C. Redden, Clerk
[VAN022BKAPvDec2009.jsp]                                    United States Bankruptcy Court
      Case 16-32482-KLP                     Doc 62 Filed 03/04/21 Entered 03/05/21 00:18:00                                              Desc Imaged
                                                 Certificate of Notice Page 2 of 4
                                                              United States Bankruptcy Court
                                                               Eastern District of Virginia
In re:                                                                                                                 Case No. 16-32482-KLP
Bradley William Lang                                                                                                   Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0422-7                                                  User: bullockn                                                              Page 1 of 3
Date Rcvd: Mar 02, 2021                                               Form ID: VAN022                                                           Total Noticed: 22
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 04, 2021:
Recip ID                   Recipient Name and Address
db                     +   Bradley William Lang, 38 Kennon Road, Mineral, VA 23117-3858
aty                    +   Heather D. McGivern, Orlans PC, 1650 W. Big Beaver Rd., Troy, MI 48084-3534
aty                    +   Hugh Justin Green, Orlans PC, 1602 Villiage Market Blvd., S.E., Suite 310, Leesburg, VA 20175-4716
aty                    +   Kathryn E. Smits, Office of the Chapter 13 Trustee, 185 Admiral Cochrane Drive, Suite 240, Annapolis, MD 21401-7623
aty                    +   Michael Todd Freeman, Marvin Alan Rosman & Associates, PL, 4912 W. Broad Street, PO Box 6964, Richmond, VA 23230-0964
aty                    +   Nisha Ryan Patel, Dunlap Law, PLC, 211 Rocketts Way, Suite 100, Henrico, VA 23231-3069
13544305                   Capital One NA, c/o Becket and Lee LLP, PO Box 3001, Malvern PA 19355-0701
13379558              #+   Daniel L. Rosenthal, 2819 N Parham Rd., Suite 110, Henrico, VA 23294-4425
13379562               +   Professional Restoration Serv., 4965 Cox Rd., Glen Allen, VA 23060-6296
13519660              #+   Professional Restoration Services, Inc., c/o Daniel L. Rosenthal, Esq., Law Office of Daniel L. Rosenthal, 2819 N. Parham Road #110,
                           Richmond, VA 23294-4425
13570572             ++    SETERUS INC, PO BOX 619096, DALLAS TX 75261-9096 address filed with court:, Seterus, Inc., PO Box 1047, Hartford, CT 06143
13562027              +    UVA Physician's Group, P.O. Box 9007, Charlottesville, VA 22906-9007
13379565              +    UVA Physicians Group, 500 Ray C Hunt Dr., Charlottesville, VA 22903-2981
13379567              +    Virginia Emergency Physicians, 1602 Skipwith Road, Henrico, VA 23229-5205

TOTAL: 14

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                Date/Time                                    Recipient Name and Address
13503282                   Email/PDF: EBN_AIS@AMERICANINFOSOURCE.COM
                                                                     Mar 03 2021 02:42:06                         American InfoSource LP as agent for, Verizon, PO
                                                                                                                  Box 248838, Oklahoma City, OK 73124-8838
13379557               + Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Mar 03 2021 02:38:06      Credit One Bank Na, Po Box 98873, Las Vegas,
                                                                                                                  NV 89193-8873
13381531                   Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Mar 03 2021 02:53:00      Department of the Treasury, Internal Revenue
                                                                                                                  Service, P.O. Box 7346, Philadelphia, PA
                                                                                                                  19101-7346
13878500                   Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                        Mar 03 2021 02:38:03      Chase Records Center, Attn: Correspondence
                                                                                                                  Mail, Mail Code LA4-5555, 700 Kansas Lane,
                                                                                                                  Monroe, LA 71203
13379560               + Email/Text: support@arm.bullcityfinancial.com
                                                                                        Mar 03 2021 02:55:00      Jl Walston & Associate, 1107 West Main St., Suite
                                                                                                                  201, Durham, NC 27701-2028
13379561               + Email/Text: PBNCNotifications@peritusservices.com
                                                                                        Mar 03 2021 02:53:00      Kohls/Capital One, Po Box 3120, Milwaukee, WI
                                                                                                                  53201-3120
13379564               + Email/Text: bankruptcydepartment@tsico.com
                                                                                        Mar 03 2021 02:54:00      Transworld Sys Inc/38, 507 Prudential Rd,
                                                                                                                  Horsham, PA 19044-2308
13379566               + Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
       Case 16-32482-KLP                  Doc 62 Filed 03/04/21 Entered 03/05/21 00:18:00                                           Desc Imaged
                                               Certificate of Notice Page 3 of 4
District/off: 0422-7                                               User: bullockn                                                           Page 2 of 3
Date Rcvd: Mar 02, 2021                                            Form ID: VAN022                                                        Total Noticed: 22
                                                                                     Mar 03 2021 02:52:00      Verizon, 500 Technology Dr, Suite 500, Weldon
                                                                                                               Spring, MO 63304-2225

TOTAL: 8


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
cr                              Federal National Mortgage Association ("Fannie Mae
cr                              Federal National Mortgage Association (''Fannie Ma
cr                              JPMorgan Chase Bank, National Association
13552419          *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                                19101-7346, address filed with court:, IRS, P.O. Box 21126, Philadelphia, PA 19114
13379559          *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                                19101-7346, address filed with court:, Internal Revenue Service, Kansas City, MO 64999-0002
13379563          ##+           Seterus, PO Box 1077, Hartford, CT 06143-1077

TOTAL: 3 Undeliverable, 2 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 04, 2021                                         Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 2, 2021 at the address(es) listed
below:
Name                             Email Address
D. Carol Sasser
                                 on behalf of Creditor JPMorgan Chase Bank National Association dsasser@siwpc.com,
                                 ewhite@siwpc.com;jmuncy@siwpc.com;bkreferrals@siwpc.com;siwbkecf@siwpc.com;siwpc@ecf.courtdrive.com;siwattecf@si
                                 wpc.com

Daniel Kevin Eisenhauer
                                 on behalf of Creditor Federal National Mortgage Association ("Fannie Mae") creditor c/o Seterus, Inc.
                                 ANHSOrlans@InfoEx.com, ecfaccount@orlans.com

Daniel Kevin Eisenhauer
                                 on behalf of Creditor Federal National Mortgage Association (''Fannie Mae'') ANHSOrlans@InfoEx.com ecfaccount@orlans.com

James E. Kane
                                 on behalf of Debtor Bradley William Lang jkane@kaneandpapa.com
                                 info@kaneandpapa.com,cdiez@kaneandpapa.com,rbrowne@kaneandpapa.com,awilson@kaneandpapa.com

Johnie Rush Muncy
                                 on behalf of Creditor JPMorgan Chase Bank National Association jmuncy@siwpc.com,
                                 dsasser@siwpc.com;ewhite@siwpc.com;bkreferrals@siwpc.com;siwbkecf@siwpc.com;siwpc@ecf.courtdrive.com;siwattecf@si
                                 wpc.com

Sameera Navidi
                                 on behalf of Creditor Federal National Mortgage Association ("Fannie Mae") creditor c/o Seterus, Inc. snavidi@orlans.com,
                                 ecfaccount@orlans.com;ANHSOrlans@InfoEx.com

Suzanne E. Wade
                                 ecfsummary@ch13ricva.com trustee@ch13ricva.com;fred@cmc13.net
     Case 16-32482-KLP    Doc 62 Filed 03/04/21 Entered 03/05/21 00:18:00   Desc Imaged
                               Certificate of Notice Page 4 of 4
District/off: 0422-7                   User: bullockn                            Page 3 of 3
Date Rcvd: Mar 02, 2021                Form ID: VAN022                         Total Noticed: 22
TOTAL: 7
